         

Exhibit 10.57
SETTLEMENT AGREEMENT AND RELEASE
THIS SETTLEMENT AGREEMENT AND RELEASE is entered into as of the 31st day of
December, 2008 (hereinafter referred to as the “Effective Date”), by and between
TORVEC, INC., JAMES Y. GLEASMAN a/k/a JAMES A. GLEASMAN (hereinafter “James Y.
Gleasman”), KEITH E. GLEASMAN, RICHARD B. SULLIVAN, GARY A. SICONOLFI and FLOYD
G. CADY JR. (hereinafter collectively referred to as the “Torvec Parties”), on
the one hand, and CXO ON THE GO, LLC, CXO ON THE GO OF DELAWARE, LLC, PHILIP A.
FAIN, READ D. MCNAMARA, RICHARD E. OTTALAGANA, and ROBERT F. GREEN (hereinafter
collectively referred to as the “CXO Parties”) (the Torvec Parties and the CXO
Parties are herein collectively referred to as the “Parties”).
R E C I T A L S
WHEREAS, Torvec, Inc. engaged CXO on the GO, LLC and CXO on the GO of Delaware,
LLC (hereinafter collectively referred to as the “CXO Entities”) pursuant to
various letter agreements, dated February 20, 2004, June 30, 2004, and April 12,
2005 (hereinafter collectively referred to as the “Agreements”); and
WHEREAS, at all times relevant to the matters herein, James Y. Gleasman, Keith
E. Gleasman, Richard B. Sullivan, Gary A. Siconolfi and Floyd G. Cady, Jr. were
officers, directors, and/or agents or attorneys of Torvec, Inc.; and
WHEREAS, at various times relevant to the matters herein, Philip A. Fain, Read
D. McNamara, Richard E. Ottalagana and Robert F. Green were members and/or
agents of the CXO Entities; and
WHEREAS, at various times relevant to the matters herein, Philip A. Fain, Read
D. McNamara, Richard E. Ottalagana and Robert F. Green served as officers,
directors and/or agents of Torvec, Inc.; and
WHEREAS, Philip A. Fain and CXO on the GO of Delaware, LLC commenced an action
against James Y. Gleasman, Keith E. Gleasman and Floyd G. Cady, Jr. in New York
State Supreme Court, Monroe County, styled Philip A. Fain, et. al. v. James A.
Gleasman, et al., Monroe County Index No. 2005-9327 (hereinafter referred to as
the “Defamation Action”), alleging damages arising from certain alleged
defamatory statements; and
WHEREAS, Torvec, Inc., Keith E. Gleasman, and James Y. Gleasman commenced an
action against the CXO Entities in New York State Supreme Court, Monroe County,
styled Torvec, Inc., et. al. v. CXO on the GO of Delaware, LLC, et al., Monroe
County Index No. 2005-11028 (hereinafter referred to as the “2005 Action”),
alleging, inter alia, that certain of the Agreements were null and void; and
WHEREAS, the CXO Entities asserted counterclaims against Torvec, Inc., Keith E.
Gleasman, and James Y. Gleasman in the 2005 Action, seeking injunctive and
declaratory relief and damages arising from their alleged breach of the
Agreements and claiming rights under the Agreements and certain warrants issued
to the CXO Entities by Torvec, Inc. related to the Agreements; and
WHEREAS, Torvec, Inc., commenced an action against the CXO Entities in New York
State Supreme Court, Monroe County, styled Torvec, Inc. v. CXO on the GO of
Delaware, LLC, et al., Monroe County Index No. 2007-1979 (hereinafter referred
to as the “2007 Action”), seeking damages arising from their alleged breach of
the Agreements, and other alleged obligations, and the actions and inactions and
conduct of the members of the CXO Entities, including but not limited to Philip
A. Fain, Read D. McNamara, Richard E. Ottalagana, Robert F. Green, and Andy
Chatman; and

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 2 of 17
WHEREAS, the CXO Entities asserted counterclaims against Torvec, Inc., Keith E.
Gleasman, James Y. Gleasman and Richard B. Sullivan in the 2007 Action, seeking
damages arising from their alleged breach of the Agreements and other alleged
obligations; and
WHEREAS, the above-described actions are hereinafter collectively referred to as
the “Litigation”; and
WHEREAS, all of the claims and counterclaims asserted by the Parties in the
above-described actions are hereinafter collectively referred to as the
“Claims”; and
WHEREAS, to avoid expense and uncertainty associated with the Litigation and the
Claims, the Parties wish to amicably resolve the Litigation and the Claims, and
further wish to resolve and preclude the future assertion, commencement or
prosecution, directly or indirectly, of any claims, whether direct, derivative,
or as first-party or third-party, that the Parties may have or have had between
and among them, related to any relationship, arrangement, or services provided
by, between or among the CXO Parties and the Torvec Parties.
NOW, THEREFORE, in consideration of the foregoing, the covenants, undertakings
and releases contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged by each Party, the
Parties, intending to be legally bound, do hereby agree as follows:
A G R E E M E N T
I. Releases by all Parties. The Parties hereby agree to grant the releases set
forth in paragraph VI below.
II. Stipulation of Discontinuance of Defamation Action. Philip A. Fain, CXO on
the GO of Delaware, LLC, James Y. Gleasman, Keith E. Gleasman and Floyd G. Cady,
Jr. shall, contemporaneously with the execution of this Settlement Agreement,
cause their attorneys to execute a Stipulation of Discontinuance with prejudice
of the Defamation Action in the form annexed hereto as Exhibit A. James Y.
Gleasman or Keith E. Gleasman shall cause the Stipulation to be filed with the
Office of the Monroe County Clerk.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 3 of 17
III. Stipulation of Discontinuance of 2005 Action. CXO on the GO, LLC, CXO on
the GO of Delaware, LLC, Torvec, Inc., James Y. Gleasman, and Keith E. Gleasman
shall, contemporaneously with the execution of this Settlement Agreement, cause
their attorneys to execute a Stipulation of Discontinuance with prejudice of the
2005 Action in the form annexed hereto as Exhibit B. CXO on the GO, LLC or CXO
on the GO of Delaware, LLC shall cause the Stipulation to be filed with the
Office of the Monroe County Clerk.
IV. Stipulation of Discontinuance of 2007 Action. CXO on the GO, LLC, CXO on the
GO of Delaware, LLC, Torvec, Inc., James Y. Gleasman, Keith E. Gleasman, and
Richard B. Sullivan shall, contemporaneously with the execution of this
Settlement Agreement, cause their attorneys to execute a Stipulation of
Discontinuance with prejudice of the 2007 Action in the form annexed hereto as
Exhibit C. CXO on the GO, LLC or CXO on the GO of Delaware, LLC shall cause the
Stipulation to be filed with the Office of the Monroe County Clerk.
V. Execution of Confidential Terms Agreement. Contemporaneously with the
execution of this Settlement Agreement, the Parties shall execute the
Confidential Terms Agreement.
VI. Releases.
A. Release by Torvec, Inc. In consideration of the execution of this Settlement
Agreement, Torvec, Inc., on behalf of itself and its respective current and
former agents, servants, officers, directors, shareholders, employees,
consultants, owners, officials, subsidiaries, divisions, branches, units,
affiliates, parents, attorneys, successors, predecessors, heirs, representatives
and assigns, and all other persons or entities claiming by or through it with
respect to any claim asserted in the Litigation, hereby releases, discharges and
acquits CXO on the GO, LLC, CXO on the GO of Delaware, LLC, Philip A. Fain, Read
D. McNamara, Richard E. Ottalagana and Robert F. Green, and any of their
respective current and former agents, servants, officers, directors,
shareholders, members, employees, consultants, owners, officials, subsidiaries,
divisions, branches, units, affiliates, parents, attorneys, successors,
predecessors, heirs, personal representatives, insurance carriers, and assigns,
from all manners of action, causes of action, judgments, executions, debts,
demands, rights, damages, costs, expenses and claims of any kind, nature and
character whatsoever, whether in law or in equity, accrued or unaccrued, known
or unknown, matured or unmatured, liquidated or unliquidated, direct or
derivative, certain or contingent, whether asserted or not, which Torvec, Inc.
ever had, now has, or hereinafter can, shall, or may have against CXO on the GO,
LLC, CXO on the GO of Delaware, LLC, Philip A. Fain, Read D. McNamara, Richard
E. Ottalagana and/or Robert F. Green, for, upon or by reason of any matter,
cause or thing whatsoever from the beginning of the world up to and including
the date this document is executed. Notwithstanding the foregoing, this release
shall not extend to the obligations of any Party pursuant to this Settlement
Agreement.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 4 of 17
B. Release by James Y. Gleasman. In consideration of the execution of this
Settlement Agreement, James Y. Gleasman, on behalf of himself and his attorneys,
agents, successors, predecessors, heirs, personal representatives and assigns,
and all other persons or entities claiming by or through him with respect to any
claim asserted in the Litigation, hereby releases, discharges and acquits CXO on
the GO, LLC, CXO on the GO of Delaware, LLC, Philip A. Fain, Read D. McNamara,
Richard E. Ottalagana and Robert F. Green, and any of their respective current
and former agents, servants, officers, directors, shareholders, members,
employees, consultants, owners, officials, subsidiaries, divisions, branches,
units, affiliates, parents, attorneys, successors, predecessors, heirs, personal
representatives, insurance carriers, and assigns, from all manners of action,
causes of action, judgments, executions, debts, demands, rights, damages, costs,
expenses and claims of any kind, nature and character whatsoever, whether in law
or in equity, accrued or unaccrued, known or unknown, matured or unmatured,
liquidated or unliquidated, direct or derivative, certain or contingent, whether
asserted or not, which James Y. Gleasman ever had, now has, or hereinafter can,
shall, or may have against CXO on the GO, LLC, CXO on the GO of Delaware, LLC,
Philip A. Fain, Read D. McNamara, Richard E. Ottalagana and/or Robert F. Green,
for, upon or by reason of any matter, cause or thing whatsoever from the
beginning of the world up to and including the date this document is executed.
Notwithstanding the foregoing, this release shall not extend to the obligations
of any Party pursuant to this Settlement Agreement.
C. Release by Keith E. Gleasman. In consideration of the execution of this
Settlement Agreement, Keith E. Gleasman, on behalf of himself and his attorneys,
agents, successors, predecessors, heirs, personal representatives and assigns,
and all other persons or entities claiming by or through him with respect to any
claim asserted in the Litigation, hereby releases, discharges and acquits CXO on
the GO, LLC, CXO on the GO of Delaware, LLC, Philip A. Fain, Read D. McNamara,
Richard E. Ottalagana and Robert F. Green, and any of their respective current
and former agents, servants, officers, directors, shareholders, members,
employees, consultants, owners, officials, subsidiaries, divisions, branches,
units, affiliates, parents, attorneys, successors, predecessors, heirs, personal
representatives, insurance carriers, and assigns, from all manners of action,
causes of action, judgments, executions, debts, demands, rights, damages, costs,
expenses and claims of any kind, nature and character whatsoever, whether in law
or in equity, accrued or unaccrued, known or unknown, matured or unmatured,
liquidated or unliquidated, direct or derivative, certain or contingent, whether
asserted or not, which Keith E. Gleasman ever had, now has, or hereinafter can,
shall, or may have against CXO on the GO, LLC, CXO on the GO of Delaware, LLC,
Philip A. Fain, Read D. McNamara, Richard E. Ottalagana and/or Robert F. Green,
for, upon or by reason of any matter, cause or thing whatsoever from the
beginning of the world up to and including the date this document is executed.
Notwithstanding the foregoing, this release shall not extend to the obligations
of any Party pursuant to this Settlement Agreement.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 5 of 17
D. Release by Floyd G. Cady, Jr. In consideration of the execution of this
Settlement Agreement, Floyd G. Cady, Jr., on behalf of himself and his
attorneys, agents, successors, predecessors, heirs, personal representatives and
assigns, and all other persons or entities claiming by or through him with
respect to any claim asserted in the Litigation, hereby releases, discharges and
acquits CXO on the GO, LLC, CXO on the GO of Delaware, LLC, Philip A. Fain, Read
D. McNamara, Richard E. Ottalagana and Robert F. Green, and any of their
respective current and former agents, servants, officers, directors,
shareholders, members, employees, consultants, owners, officials, subsidiaries,
divisions, branches, units, affiliates, parents, attorneys, successors,
predecessors, heirs, personal representatives, insurance carriers, and assigns,
from all manners of action, causes of action, judgments, executions, debts,
demands, rights, damages, costs, expenses and claims of any kind, nature and
character whatsoever, whether in law or in equity, accrued or unaccrued, known
or unknown, matured or unmatured, liquidated or unliquidated, direct or
derivative, certain or contingent, whether asserted or not, which Floyd G. Cady,
Jr. ever had, now has, or hereinafter can, shall, or may have against CXO on the
GO, LLC, CXO on the GO of Delaware, LLC, Philip A. Fain, Read D. McNamara,
Richard E. Ottalagana and/or Robert F. Green, for, upon or by reason of any
matter, cause or thing whatsoever from the beginning of the world up to and
including the date this document is executed. Notwithstanding the foregoing,
this release shall not extend to the obligations of any Party pursuant to this
Settlement Agreement.
E. Release by Richard B. Sullivan. In consideration of the execution of this
Settlement Agreement, Richard B. Sullivan, on behalf of himself and his
attorneys, agents, successors, predecessors, heirs, personal representatives and
assigns, and all other persons or entities claiming by or through him with
respect to any claim asserted in the Litigation, hereby releases, discharges and
acquits CXO on the GO, LLC, CXO on the GO of Delaware, LLC, Philip A. Fain, Read
D. McNamara, Richard E. Ottalagana and Robert F. Green, and any of their
respective current and former agents, servants, officers, directors,
shareholders, members, employees, consultants, owners, officials, subsidiaries,
divisions, branches, units, affiliates, parents, attorneys, successors,
predecessors, heirs, personal representatives, insurance carriers, and assigns,
from all manners of action, causes of action, judgments, executions, debts,
demands, rights, damages, costs, expenses and claims of any kind, nature and
character whatsoever, whether in law or in equity, accrued or unaccrued, known
or unknown, matured or unmatured, liquidated or unliquidated, direct or
derivative, certain or contingent, whether asserted or not, which Richard B.
Sullivan ever had, now has, or hereinafter can, shall, or may have against CXO
on the GO, LLC, CXO on the GO of Delaware, LLC, Philip A. Fain, Read D.
McNamara, Richard E. Ottalagana and/or Robert F. Green, for, upon or by reason
of any matter, cause or thing whatsoever from the beginning of the world up to
and including the date this document is executed. Notwithstanding the foregoing,
this release shall not extend to the obligations of any Party pursuant to this
Settlement Agreement.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 6 of 17
F. Release by Gary A. Siconolfi. In consideration of the execution of this
Settlement Agreement, Gary A. Siconolfi, on behalf of himself and his attorneys,
agents, successors, predecessors, heirs, personal representatives and assigns,
and all other persons or entities claiming by or through him with respect to any
claim asserted in the Litigation, hereby releases, discharges and acquits CXO on
the GO, LLC, CXO on the GO of Delaware, LLC, Philip A. Fain, Read D. McNamara,
Richard E. Ottalagana and Robert F. Green, and any of their respective current
and former agents, servants, officers, directors, shareholders, members,
employees, consultants, owners, officials, subsidiaries, divisions, branches,
units, affiliates, parents, attorneys, successors, predecessors, heirs, personal
representatives, insurance carriers, and assigns, from all manners of action,
causes of action, judgments, executions, debts, demands, rights, damages, costs,
expenses and claims of any kind, nature and character whatsoever, whether in law
or in equity, accrued or unaccrued, known or unknown, matured or unmatured,
liquidated or unliquidated, direct or derivative, certain or contingent, whether
asserted or not, which Gary A. Siconolfi ever had, now has, or hereinafter can,
shall, or may have against CXO on the GO, LLC, CXO on the GO of Delaware, LLC,
Philip A. Fain, Read D. McNamara, Richard E. Ottalagana and/or Robert F. Green,
for, upon or by reason of any matter, cause or thing whatsoever from the
beginning of the world up to and including the date this document is executed.
Notwithstanding the foregoing, this release shall not extend to the obligations
of any Party pursuant to this Settlement Agreement.
G. Release by CXO on the GO, LLC. In consideration of the execution of this
Settlement Agreement, CXO on the GO, LLC, on behalf of itself and its respective
current and former agents, servants, officers, directors, shareholders, members,
employees, consultants, owners, officials, subsidiaries, divisions, branches,
units, affiliates, parents, attorneys, successors, predecessors, heirs,
representatives and assigns, and all other persons or entities claiming by or
through it with respect to any claim asserted in the Litigation, hereby
releases, discharges and acquits Torvec, Inc., James Y. Gleasman, Keith E.
Gleasman, Floyd G. Cady, Jr., Richard B. Sullivan, and Gary A. Siconolfi, and
any of their respective current and former agents, servants, officers,
directors, shareholders, members, employees, consultants, owners, officials,
subsidiaries, divisions, branches, units, affiliates, parents, attorneys,
successors, predecessors, heirs, personal representatives, insurance carriers,
and assigns, from all manners of action, causes of action, judgments,
executions, debts, demands, rights, damages, costs, expenses and claims of any
kind, nature and character whatsoever, whether in law or in equity, accrued or
unaccrued, known or unknown, matured or unmatured, liquidated or unliquidated,
direct or derivative, certain or contingent, whether asserted or not, which CXO
on the GO, LLC ever had, now has, or hereinafter can, shall, or may have against
Torvec, Inc., James Y. Gleasman, Keith E. Gleasman, Floyd G. Cady, Jr., Richard
B. Sullivan, and/or and Gary A. Siconolfi, for, upon or by reason of any matter,
cause or thing whatsoever from the beginning of the world up to and including
the date this document is executed. Notwithstanding the foregoing, this release
shall not extend to the obligations of any Party pursuant to this Settlement
Agreement.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 7 of 17
H. Release by CXO on the GO of Delaware, LLC. In consideration of the execution
of this Settlement Agreement, CXO on the GO of Delaware, LLC, on behalf of
itself and its respective current and former agents, servants, officers,
directors, shareholders, consultants, members, employees, owners, officials,
subsidiaries, divisions, branches, units, affiliates, parents, attorneys,
successors, predecessors, heirs, representatives and assigns, and all other
persons or entities claiming by or through it with respect to any claim asserted
in the Litigation, hereby releases, discharges and acquits Torvec, Inc., James
Y. Gleasman, Keith E. Gleasman, Floyd G. Cady, Jr., Richard B. Sullivan, and
Gary A. Siconolfi, and any of their respective current and former agents,
servants, officers, directors, shareholders, members, employees, consultants,
owners, officials, subsidiaries, divisions, branches, units, affiliates,
parents, attorneys, successors, predecessors, heirs, personal representatives,
insurance carriers, and assigns, from all manners of action, causes of action,
judgments, executions, debts, demands, rights, damages, costs, expenses and
claims of any kind, nature and character whatsoever, whether in law or in
equity, accrued or unaccrued, known or unknown, matured or unmatured, liquidated
or unliquidated, direct or derivative, certain or contingent, whether asserted
or not, which CXO on the GO of Delaware, LLC ever had, now has, or hereinafter
can, shall, or may have against Torvec, Inc., James Y. Gleasman, Keith E.
Gleasman, Floyd G. Cady, Jr., Richard B. Sullivan, and/or Gary A. Siconolfi,
for, upon or by reason of any matter, cause or thing whatsoever from the
beginning of the world up to and including the date this document is executed.
Notwithstanding the foregoing, this release shall not extend to the obligations
of any Party pursuant to this Settlement Agreement.
I. Release by Philip A. Fain. In consideration of the execution of this
Settlement Agreement, Philip A. Fain, on behalf of himself and his attorneys,
agents, successors, predecessors, heirs, personal representatives and assigns,
and all other persons or entities claiming by or through him with respect to any
claim asserted in the Litigation, hereby releases, discharges and acquits
Torvec, Inc., James Y. Gleasman, Keith E. Gleasman, Floyd G. Cady, Jr., Richard
B. Sullivan, and Gary A. Siconolfi, and any of their respective current and
former agents, servants, officers, directors, shareholders, members, employees,
consultants, owners, officials, subsidiaries, divisions, branches, units,
affiliates, parents, attorneys, successors, predecessors, heirs, personal
representatives, insurance carriers, and assigns, from all manners of action,
causes of action, judgments, executions, debts, demands, rights, damages, costs,
expenses and claims of any kind, nature and character whatsoever, whether in law
or in equity, accrued or unaccrued, known or unknown, matured or unmatured,
liquidated or unliquidated, direct or derivative, certain or contingent, whether
asserted or not, which Philip A. Fain ever had, now has, or hereinafter can,
shall, or may have against Torvec, Inc., James Y. Gleasman, Keith E. Gleasman,
Floyd G. Cady, Jr., Richard B. Sullivan, and/or Gary A. Siconolfi, for, upon or
by reason of any matter, cause or thing whatsoever from the beginning of the
world up to and including the date this document is executed. Notwithstanding
the foregoing, this release shall not extend to the obligations of any Party
pursuant to this Settlement Agreement.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 8 of 17
J. Release by Read D. McNamara. In consideration of the execution of this
Settlement Agreement, Read D. McNamara, on behalf of himself and his attorneys,
agents, successors, predecessors, heirs, personal representatives and assigns,
and all other persons or entities claiming by or through him with respect to any
claim asserted in the Litigation, hereby releases, discharges and acquits
Torvec, Inc., James Y. Gleasman, Keith E. Gleasman, Floyd G. Cady, Jr., Richard
B. Sullivan, and Gary A. Siconolfi, and any of their respective current and
former agents, servants, officers, directors, shareholders, members, employees,
consultants, owners, officials, subsidiaries, divisions, branches, units,
affiliates, parents, attorneys, successors, predecessors, heirs, personal
representatives, insurance carriers, and assigns, from all manners of action,
causes of action, judgments, executions, debts, demands, rights, damages, costs,
expenses and claims of any kind, nature and character whatsoever, whether in law
or in equity, accrued or unaccrued, known or unknown, matured or unmatured,
liquidated or unliquidated, direct or derivative, certain or contingent, whether
asserted or not, which Read D. McNamara ever had, now has, or hereinafter can,
shall, or may have against Torvec, Inc., James Y. Gleasman, Keith E. Gleasman,
Floyd G. Cady, Jr., Richard B. Sullivan, and/or and Gary A. Siconolfi, for, upon
or by reason of any matter, cause or thing whatsoever from the beginning of the
world up to and including the date this document is executed. Notwithstanding
the foregoing, this release shall not extend to the obligations of any Party
pursuant to this Settlement Agreement.
K. Release by Richard E. Ottalagana. In consideration of the execution of this
Settlement Agreement, Richard E. Ottalagana, on behalf of himself and his
attorneys, agents, successors, predecessors, heirs, personal representatives and
assigns, and all other persons or entities claiming by or through him with
respect to any claim asserted in the Litigation, hereby releases, discharges and
acquits Torvec, Inc., James Y. Gleasman, Keith E. Gleasman, Floyd G. Cady, Jr.,
Richard B. Sullivan, and Gary A. Siconolfi, and any of their respective current
and former agents, servants, officers, directors, shareholders, members,
employees, consultants, owners, officials, subsidiaries, divisions, branches,
units, affiliates, parents, attorneys, successors, predecessors, heirs, personal
representatives, insurance carriers, and assigns, from all manners of action,
causes of action, judgments, executions, debts, demands, rights, damages, costs,
expenses and claims of any kind, nature and character whatsoever, whether in law
or in equity, accrued or unaccrued, known or unknown, matured or unmatured,
liquidated or unliquidated, direct or derivative, certain or contingent, whether
asserted or not, which Richard E. Ottalagana ever had, now has, or hereinafter
can, shall, or may have against Torvec, Inc., James Y. Gleasman, Keith E.
Gleasman, Floyd G. Cady, Jr., Richard B. Sullivan, and/or Gary A. Siconolfi,
for, upon or by reason of any matter, cause or thing whatsoever from the
beginning of the world up to and including the date this document is executed.
Notwithstanding the foregoing, this release shall not extend to the obligations
of any Party pursuant to this Settlement Agreement.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 9 of 17
L. Release by Robert F. Green. In consideration of the execution of this
Settlement Agreement, Robert F. Green, on behalf of himself and his attorneys,
agents, successors, predecessors, heirs, personal representatives and assigns,
and all other persons or entities claiming by or through him with respect to any
claim asserted in the Litigation, hereby releases, discharges and acquits
Torvec, Inc., James Y. Gleasman, Keith E. Gleasman, Floyd G. Cady, Jr., Richard
B. Sullivan, and Gary A. Siconolfi, and any of their respective current and
former agents, servants, officers, directors, shareholders, members, employees,
consultants, owners, officials, subsidiaries, divisions, branches, units,
affiliates, parents, attorneys, successors, predecessors, heirs, personal
representatives, insurance carriers, and assigns, from all manners of action,
causes of action, judgments, executions, debts, demands, rights, damages, costs,
expenses and claims of any kind, nature and character whatsoever, whether in law
or in equity, accrued or unaccrued, known or unknown, matured or unmatured,
liquidated or unliquidated, direct or derivative, certain or contingent, whether
asserted or not, which Robert F. Green ever had, now has, or hereinafter can,
shall, or may have against Torvec, Inc., James Y. Gleasman, Keith E. Gleasman,
Floyd G. Cady, Jr., Richard B. Sullivan, and/or Gary A. Siconolfi, for, upon or
by reason of any matter, cause or thing whatsoever from the beginning of the
world up to and including the date this document is executed. Notwithstanding
the foregoing, this release shall not extend to the obligations of any Party
pursuant to this Settlement Agreement.
VII. Effective Date. This Settlement Agreement and the obligations contained
herein shall become effective upon the Effective Date.
VIII. Representations and Warranties. The Parties hereby represent and warrant
as of each of the Effective Date and the date this document is executed as
follows:
A. Authority; Enforceability. They have the requisite power and authority to
enter into this Settlement Agreement and to carry out their obligations
hereunder, including but not limited to on behalf of the corporate and business
entities named herein, and the officers, directors, agents, affiliates,
employees and consultants thereof. No further proceedings are necessary to
authorize this Settlement Agreement and the transactions contemplated hereby.
This Settlement Agreement has been duly and validly authorized by any necessary
governing body of the corporate and business entities hereof, and has been
executed and delivered by them and constitutes a valid and binding agreement,
enforceable against them and their officers, directors, agents, affiliates,
employees and consultants in accordance with its terms.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 10 of 17
B. No Conflict. The execution, delivery and performance of this Settlement
Agreement does not (i) contravene any order, writ, judgment, injunction, decree,
determination or award presently in effect and binding upon them, (ii) conflict
with or result in a material breach of or default under any agreement presently
in effect and binding upon them, or (iii) require the authorization, consent,
approval or license of any third party.
C. Legal Advice. They have received independent legal advice from their own
counsel with respect to the advisability of executing this Settlement Agreement
and, except for the provisions hereof, no statement or representation has been
made by any other Party or any other Party’s attorney regarding any fact that
has been relied upon by them or their attorney in entering into this Settlement
Agreement, nor do they or their attorney rely upon any statement, representation
or promise of any other Party (except as set forth herein) or any other Party’s
attorney in executing this Settlement Agreement or in making the settlement
provided for herein.
D. No Assignment or Transfer. They have not heretofore assigned or transferred
or purported to assign or transfer to any person or entity any claims or other
matters herein released, and they shall indemnify and hold harmless the other
Parties hereto, and their respective current and former agents, servants,
officers, directors, shareholders, employees, owners, officials, subsidiaries,
divisions, branches, units, affiliates, parents, attorneys, successors,
predecessors, heirs, representatives and assigns, from and against any claims
based upon or arising in connection with any such claimed assignment or transfer
of any claims or any other matters released herein.
E. No Claims. They are not aware of any unasserted claim they may possess, or
could assert with the passage of time, against any person or entity, or that
could be asserted against any of them, whether direct or derivative, first party
or third party, related to or arising from the facts underlying the Litigation
or the Claims or the Agreements, or the performance or breach of the Agreements,
or the actions or inaction or conduct of any Party, or any director, officer,
member, employee, consultant, agent, counsel or employee of any Party related
thereto.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page11 of 17
IX. No Admission. This Settlement Agreement is intended to be legally binding
and a full and final accord and satisfaction. Nothing contained herein shall
constitute, be construed, or offered in any way as an admission by any Party of
any fault or liability in any manner or in any proceeding. In fact, the Parties
expressly deny any such liability or wrongdoing, and enter into this Settlement
Agreement for the sole purpose of resolving the Litigation and the Claims and
avoiding the further time, expense and conflict in prosecuting or defending the
same. Except to the extent necessary to enforce this Settlement Agreement,
neither the Settlement Agreement nor any part of it may be construed, used, or
admitted into evidence in any judicial, administrative, or arbitral proceeding
as an admission of any kind by the Parties.
X. Additional Provisions.
A. Entire Agreement. This Settlement Agreement and the Exhibits and the
Confidential Terms Agreement set forth the entire agreement and understanding
between the Parties relating to the subject matter hereof and there are no other
agreements, either express or implied.
B. This Settlement Agreement is binding upon and shall inure to the benefit of
each of the Parties hereto and their respective predecessors, successors,
assigns, subsidiaries, divisions, affiliates, members, shareholders, directors,
officers, employees, consultants, attorneys, agents, representatives and heirs.
C. Pronouns. Words used herein, regardless of the gender and number specifically
used, shall be deemed and construed to include any other gender, masculine,
feminine or neuter, and any other number, singular or plural, as the context
requires.
D. Interpretation. The Parties have participated in the negotiation and drafting
of this Settlement Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Settlement Agreement shall be construed as if
drafted jointly by all Parties and no presumptions or burdens of proof shall
arise favoring any party by virtue of the authorship of any of the provisions of
this Settlement Agreement
E. Severability. If any provision of this Settlement Agreement shall be held
invalid, illegal, or unenforceable, that provision shall be severed from the
balance of this Settlement Agreement and the remaining provisions shall remain
in full force and effect and shall not in any way be affected or impaired. Upon
determination that any such term is invalid, illegal or unforeseeable, that term
shall be read so as to effect the original intent of the Parties as nearly as
possible. This paragraph shall not apply to the Releases in paragraph VI of this
Agreement. In the event those Releases shall be held invalid, illegal, or
unenforceable, the Parties agree to negotiate and execute a new Settlement
Agreement, with similar mutual and broad releases, so as to accomplish the
Parties’ original intent as set forth in this Settlement Agreement.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 12 of 17
F. Additional Documents. The Parties shall execute such additional documents and
take such further actions as shall be reasonably necessary to carry out the
provisions of this Settlement Agreement and to effectuate the intent of the
Parties as set forth in this Settlement Agreement.
G. Governing Law; Venue. The construction, performance and enforcement of this
Settlement Agreement shall be governed by and construed in accordance with the
laws of the State of New York, excluding the conflicts of law provisions
thereof. Any action or proceeding related to or arising from this Settlement
Agreement, or related to or arising out of the facts underlying the Litigation
and/or the Claims, must be brought in a court located in the County of Monroe,
State of New York.
H. Integration. This Settlement Agreement and the Exhibits and the Confidential
Terms Agreement constitute a single integrated written contract expressing the
entire agreement among the Parties. There are no other agreements, written or
oral, express or implied, among the Parties with respect to this subject matter
other than as set forth in the aforementioned.
I. Amendment. This Settlement Agreement may not be amended, revised, or
modified, in any part, except by an instrument in writing signed on behalf of
each of the Parties to be bound by the amendment. No amendment, supplement or
modification of this Settlement Agreement shall be binding unless executed in
writing by the party to be bound thereby.
J. Non Waiver. The failure of a Party to insist upon the strict adherence to any
of the terms of this Settlement Agreement on any occasion shall not be construed
as a waiver thereof or deprive any Party of the right thereafter to insist upon
strict adherence to that term or any other term of this Settlement Agreement or
to seek injunctive relief to enforce any term of this Settlement Agreement.
K. No Third Party Beneficiaries. Except as expressly provided for herein, this
Settlement Agreement is not intended to nor shall it create or confer any
benefits upon any person or entity not a party hereto.
L. Counterparts. This Settlement Agreement may be executed in counterpart
signature pages or in any number of counterparts, all of which taken together
shall constitute one and the same instrument, and any Party may execute this
Settlement Agreement by signing any such counterpart signature page or such
counterpart. This Settlement Agreement may be executed and delivered by the
Parties by the exchange by telecopy of executed signature pages by the
signatories hereto.

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 13 of 17
IN WITNESS WHEREOF, each of the Parties has executed this Settlement Agreement
as of December 31, 2008.

         
 
  TORVEC, INC.    
 
       
BY:
       
 
 
 
NAME:    
 
  TITLE:    

On the  _____  day of February, 2009,                      came before me,
representing that he/she is the                      of TORVEC, INC. and that
he/she has authority to enter into this Settlement Agreement and to bind TORVEC,
INC. thereto, and that he/she did so at by direction of the Board of Directors
pursuant to a Board resolution, and whereupon he/she executed this Settlement
Agreement.

         
 
 
 
   
 
  Notary Public    

         
 
  JAMES Y. GLEASMAN    
 
       
 
 
 
   

On the  _____  day of February, 2009, JAMES Y. GLEASMAN came before me,
representing that he has authority to enter into this Settlement Agreement and
to bind himself thereto, and whereupon he executed this Settlement Agreement.

         
 
 
 
   
 
  Notary Public    

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 14 of 17

         
 
  KEITH E. GLEASMAN    
 
       
 
 
 
   

On the  _____  day of February, 2009, KEITH E. GLEASMAN came before me,
representing that he has authority to enter into this Settlement Agreement and
to bind himself thereto, and whereupon he executed this Settlement Agreement.

         
 
 
 
   
 
  Notary Public    

         
 
  GARY A. SICONOLFI    
 
       
 
 
 
   

On the  _____  day of February, 2009, GARY A. SICONOLFI came before me,
representing that he has authority to enter into this Settlement Agreement and
to bind himself thereto, and whereupon he executed this Settlement Agreement.

         
 
 
 
   
 
  Notary Public    

         
 
  RICHARD B. SULLIVAN    
 
       
 
 
 
   

On the  _____  day of February, 2009, RICHARD B. SULLIVAN came before me,
representing that he has authority to enter into this Settlement Agreement and
to bind himself thereto, and whereupon he executed this Settlement Agreement.

         
 
 
 
   
 
  Notary Public    

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 15 of 17

         
 
  FLOYD G. CADY, JR.    
 
       
 
 
 
   

On the  _____  day of February, 2009, FLOYD G. CADY, JR. came before me,
representing that he has authority to enter into this Settlement Agreement and
to bind himself thereto, and whereupon he executed this Settlement Agreement.

         
 
 
 
   
 
  Notary Public    

         
 
  CXO ON THE GO, LLC    
 
       
BY:
       
 
 
 
NAME:    
 
  TITLE:    

On the  _____  day of February, 2009,                      came before me,
representing that he/she is the                      of CXO ON THE GO, LLC and
that he/she has authority to enter into this Settlement Agreement and to bind
CXO ON THE GO, LLC thereto, and whereupon he/she executed this Settlement
Agreement.

         
 
 
 
   
 
  Notary Public    

         
 
  CXO ON THE GO OF DELAWARE, LLC    
 
       
BY:
       
 
 
 
NAME:    
 
  TITLE:    

On the  _____  day of February, 2009,                      came before me,
representing that he/she is the                      of CXO ON THE GO OF
DELAWARE, LLC and that he/she has authority to enter into this Settlement
Agreement and to bind CXO ON THE GO OF DELAWARE, LLC thereto, and whereupon
he/she executed this Settlement Agreement.

         
 
 
 
   
 
  Notary Public    

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 16 of 17

         
 
  PHILIP A. FAIN    
 
       
 
 
 
   

On the  _____  day of February, 2009, PHILIP A. FAIN came before me,
representing that he has authority to enter into this Settlement Agreement and
to bind himself thereto, and whereupon he executed this Settlement Agreement.

         
 
 
 
   
 
  Notary Public    

         
 
  READ D. MCNAMARA    
 
       
 
 
 
   

On the  _____  day of February, 2009, READ D. MCNAMARA came before me,
representing that he has authority to enter into this Settlement Agreement and
to bind himself thereto, and whereupon he executed this Settlement Agreement.

         
 
 
 
   
 
  Notary Public    

 

 



--------------------------------------------------------------------------------



 



Settlement Agreement and Release
Fain v. Gleasman, Monroe County Index No. 2005-9327
Torvec v. CXO, Monroe County Index No. 2005-11028
Torvec v. CXO, Monroe County Index No. 2007-1979
Page 17 of 17

         
 
  RICHARD E. OTTALAGANA    
 
       
 
 
 
   

On the  _____  day of February, 2009, RICHARD E. OTTALAGANA came before me,
representing that he has authority to enter into this Settlement Agreement and
to bind himself thereto, and whereupon he executed this Settlement Agreement.

         
 
 
 
   
 
  Notary Public    

         
 
  ROBERT F. GREEN    
 
       
 
 
 
   

On the  _____  day of February, 2009, ROBERT F. GREEN came before me,
representing that he has authority to enter into this Settlement Agreement and
to bind himself thereto, and whereupon he executed this Settlement Agreement.

         
 
 
 
   
 
  Notary Public    

 

 